 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 1 of 14 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR E I LL [fF oT

EASTERN DISTRICT OF VIRGINIA NNN “aH |
Hy i
Alexandria Division NOV 2 0 2019 LY

   

 

| CLERK US pers

UNDER SEAL

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

Defendant.

) L_ALEXANDEIA. \

UNITED STATES OF AMERICA ) ——— J
)

Vv. ) Case No. 1:19-mj-495

)

KEVIN HEWLETT, )
)
)
)

 

I, Tonya Sturgill Griffith, being duly sworn, depose and state as follows:

1. J am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have
been so employed since in or around February 2002. I currently am assigned to the Washington
Field Office (“WFO”), and I am part of the Northern Virginia- Washington, D.C. Child
Exploitation and Human Trafficking Task Force. Since joining the FBI, I have investigated
violations of federal law involving organized crime, drug trafficking, extra-territorial crime, and
terrorism, as well as child exploitation and child pornography offenses.

ids As a Special Agent with the FBI, I have basic and on-the-job training in the
investigative area of child exploitation and child pornography. I have participated in federal,
multi-jurisdictional, and international investigations of crimes against children. | also am
authorized to execute warrants issued under the authority of the United States, and I have
participated in numerous search warrants, many of which involved child exploitation or child
pornography.

3. As a federal agent, I am authorized to investigate violations of the laws of the

United States. Since 2010, I have investigated criminal violations relating to child exploitation
1

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 2 of 14 PagelD# 3

and child pornography, including violations pertaining to the illegal production, distribution,
receipt, advertisement, presentation, and possession of child pornography, in violation of 18
ULS.C. §§ 2251, 2252, and 2252A. I have received training in the area of child pornography and
child exploitation and have had the opportunity to observe and review numerous examples of
child pornography (as defined in 18 U.S.C. § 2256).

4. This Affidavit is submitted in support of a criminal complaint and arrest warrant
charging Kevin Hewlett with distribution of child pornography, in violation of 18 U.S.C. §
2252(a)(2). For the reasons set forth below, I submit that probable cause exists to believe that on
or about January 8, 2019, Kevin Hewlett knowingly distributed child pornography in Bluemont,
Virginia, within the Eastern District of Virginia.

dD: The statements contained in this Affidavit are based on my experience and
background as a Special Agent working in the area of child exploitation and child pornography,
on information provided by other law enforcement agents, and on my review of reports and
records. I have not set forth every fact resulting from the investigation; rather I have set forth a
summary of the investigation to date to establish probable cause.

STATUTORY AUTHORITY AND DEFINITIONS

6. 18 U.S.C. § 2252(a)(2) and (b)(1) prohibit any person from knowingly
distributing, or attempting or conspiring distribute, any visual depiction using any means or
facility of interstate or foreign commerce, or that has been mailed or shipped or transported in or
affecting interstate or foreign commerce, or which contains materials which have been mailed or
so shipped or transported, by any means including by computer, or knowingly reproducing any
visual depiction for distribution using any means or facility of interstate or foreign commerce, or

in or affecting interstate or foreign commerce or through the mails, if the production of such

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 3 of 14 PagelD# 4

visual depiction involved the use of a minor engaging in sexually explicit conduct and such
visual depiction is of such conduct.

7. The term “minor,” as defined in 18 U.S.C. § 2256(1), means any person under the
age of 18 years.

8. The term “sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2)(A)(i)H(v),
means actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals or
pubic area of any person.

9. The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means which is
capable of conversion into a visual image, and data that is capable of conversion into a visual
image that has been transmitted by any means, whether or not stored in a permanent format.

INVESTIGATION OF KEVIN HEWLETT

10. On or about April 24, 2019, a Task Force Officer (““TFO”) who is a Loudoun
County Sheriff's Department detective assigned to the FBI WFO Child Exploitation and Human
Trafficking Task Force was advised that the mother of a minor male had located text messages
between her son (hereafter referred to as Minor-1) and Hewlett on her son’s phone. She
indicated that some of these texts discussed a possible sexual relationship between Hewlett and a
then 16-year-old minor female, hereafter referred to as Minor-2, who is known to her son.
Minor-1’s mother also said that her son had allowed Minor-2 to use his phone to communicate

with Hewlett when Minor-2’s parents took her cell phone. Minor-1’s mother provided the

 

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 4 of 14 PagelD# 5

Loudoun County Sheriff's Office with the phone Minor-1 and Minor-2 were using to
communicate with Hewlett.

[1. Pursuant to a search warrant issued by a Loudoun County Circuit Court
Magistrate, an extraction was performed by the Loudon County Sheriff's Office on Minor-1’s
cell phone. Text messages dated April 12, 2019, between Minor-1 and Hewlett were located

that read as follows: !

Hewlett: Wait did she tell you about.....
Minor-1: If she did I forgot I don’t think about other guys dicks
Hewlett: Tell me what you remember she told you about me anything You

remembered his hahahha

Minor-1: Well it’s a running joke All I remembered was you lasted long

Hewlett: That good or bad?

Minor-1: Good and bad

Hewlett: ?

Minor-1: Like good be you didn’t finish early Bad be it was starting to get
sore

Hewlett: Ohhh

12, In other text messages between Hewlett and Minor-1 on Minor-1’s phone,
Hewlett stated “I have a 512GB phone hahahaha,” and later explained “iPhone X max baby
hahaha.” Based, in part, on Hewlett identifying these additional devices, a search warrant was
issued by a Loudoun County Circuit Court Magistrate to search Hewlett’s person and seize an

“iPhone X Max.” While it is referred to as an iPhone X Max by Hewlett and, consequently, in

 

' Throughout this affidavit, where electronic messages are quoted, typographical and

spelling errors are included.

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 5 of 14 PagelD# 6

the search warrant, law enforcement later learned that the formal name of the model is XS Max.
The execution of this search warrant is discussed in greater detail below.

13. On or about April 24, 2019, the TFO interviewed Minor-2 at the Loudoun County
Sheriff's Office. Minor-2 said that in the early summer of 2018 she had placed an advertisement
on Facebook seeking a farrier to shoe her miniature horses and Hewlett, who is a farrier,
answered the advertisement. She initially communicated with Hewlett using various methods,
including her mother’s cell phone and Facebook Messenger. During the April 24, 2019
interview, Minor-2 denied a sexual relationship with Hewlett, but said that during the summer of
2018 they “kinda had something going on” and described it as “like flirting and stuff.” Minor-2
also said that Hewlett had exposed his penis to her on one occasion.

14. On April 25, 2019 the TFO was contacted by Minor-1’s mother. Minor-1 told his
mother that Minor-2 had two other cell phones her parents did not know about. Minor-1
indicated that Minor-2 would give those phones to another minor at the end of the school day
and retrieve them the next morning.

15. Later on April 25, 2019, a Loudoun County Sheriff's Office Detective went to the
residence of this identified minor and seized a Nokia cell phone, a ZTE cell phone with a cracked
screen, a small amount of U.S. currency in coins and bills, a Juul electronic smoking device,
multiple Juul pods (the cartridge containing the nicotine that is used with Juul), and various other
items (Minor-2 later told law enforcement that all these items were provided to her by Hewlett).

16. Later, pursuant to a search warrant issued by a Loudoun County Circuit Court
Magistrate, an extraction was completed on the aforementioned Nokia ZTE cell phone. A

conversation between Minor-2 and Hewlett was retrieved that read as follows:

 

 
 

 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 6 of 14 PagelD# 7

Minor-2: It sure made it sound like you were mad and told my mom and
made my phone loose everything and it made it seem like you
wanted to get rid of evidence and throw me under the bus

Minor-2: I’m just upset okay

Hewlett: Ya like I’m not I waited all night watching the camera looking for
the cops to show up

Minor-2: Ya I was stupid to hook up with my farrier 17 years older then me
ig then cuz you use it against me They didn’t show up cuz I cover
your ass Yet you throw me under the bus and get me in trouble. Ive
always covered for you

Hewlett: The only reason I’m not in jail now is cause you tell them we are
just friends

17. On May 7, 2019, in connection with the seizure of the iPhone XS Max, the TFO
approached Hewlett at his place of employment and asked Hewlett if he would agree to talk to
the TFO. Hewlett agreed to speak with the TFO and directed the TFO to a space in his
workplace where they could talk. Hewlett was advised that he was not under arrest and was free
to decline to speak to the TFO. During the recorded conversation, Hewlett denied having sex
with Minor-2. Hewlett was asked if he ever made a video of himself having sex with Minor-2,
and he stated, “No, there’s not a video of us having sex. Are you kidding me? That’s production
of child pornography if we were to have sex.” During the conversation with the TFO, Hewlett
received an incoming call on his iPhone XS Max from a Facebook Messenger account belonging
to Minor-2.

18. Subsequently, pursuant to a search warrant issued by a Loudoun County Circuit
Court Magistrate authorizing the search of the iPhone XS Max seized from Hewlett, an
extraction was performed. During a review of the extraction, the TFO located a file named
“b3defl dSffe4452cbe7f7c053bb892f.mp4” with a creation date of January 8, 2019. The location

of the file indicates that the video was associated with the Instagram social media application.

6

 

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 7 of 14 PagelD# 8

This video is approximately one minute long and depicts Hewlett having sexual intercourse with
Minor-2. At the beginning of the video, Hewlett is in close proximity to the camera. Behind him,
Minor-2 is nude and on a bed. Hewlett, also nude, then walks over to Minor-2 and stands
directly behind her. At approximately the 14 second mark, Hewlett inserts his penis into Minor-2
and starts having sexual intercourse with her. At approximately the 26 second mark, a distinctive
tattoo on Hewlett’s left arm is visible. The tattoo consists of a banner and cross with the names
“Veronica” and “Wayne”. At approximately the 40 second mark, Hewlett bends over and his
face is visible.

19. During a follow-up interview on or about May 8, 2019, Minor-2 admitted to the
TFO that she and Hewlett did indeed have a sexual relationship that started at the beginning of
the summer in 2018. In subsequent interviews Minor-2 said that she had been communicating
with Hewlett via Instagram, and that Hewlett’s Instagram username was “kevin22885.”

20. On or about May 10, 2019, the TFO served a search warrant issued by a Loudoun
County Circuit Court Magistrate on Facebook, Inc, which owns Instagram, for the account
“kevin22885” and Minor-2’s account. The following portions of a conversation dated January 7,
2019 through January 8, 2019 appeared in the content provided for the “kevin22885” account:*

Minor-2: So why do wanna fuck in the mirror
kevin22885: So we can see it from a different angle
Minor-2: Lol you like watching us fuck?
kevin22885: Why wouldn’t I

kevin22885: Where should I send it?

 

* This is not a complete transcription of the conversation, but rather, it includes only the
relevant portions.
7

 

 

 
 

 

kevin22885:

Minor-2:

Minor-2:

kevin228835:

kevin228835:

kevin22885:

Minor-2:

kevin228835:

Minor-2:

kevin22885:

Minor-2:

kevin22885:

Minor-2:

Minor-2:

Minor-2:

kevin228835:

kevin228835:

kevin228835:

kevin22885:

kevin22885:

Minor-2:

Minor-2:

kevin22885:

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 8 of 14 PagelD# 9

Don’t you?

Ive never seen us fuck

Do you still have the video

Not on this phone it’s locked on my other one
I'd have to transfer it to this one

Did you want to see it?

I kinda do ya

Ok I'll transfer it to this phone tonight
Yay im curious cuz ive never seen it
Just don’t be saving it or showing anyone lol
I wouldn’t dare

Where should I send it:

On here

Idec wherever tbh

No one seesmy phone

I have to shorten it hang on

Here it comes

Crap it was one second too long

You ready

I’m nervous as hell now that I sent it
Lol yes

I havnt gotten it

It’s sending

 

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 9 of 14 PagelD# 10

kevin22885: Im nervous to watch it lol ive never seen myself getting fucked
kevin22885: It’s still sending

kevin22885: I’m more nervous if someone seeing it lol

kevin22885: Other than you

21. | Onor about May 14, 2019 the TFO interviewed Minor-1. During this interview
Minor-1 indicated that Minor-2 had showed him a video of Minor-2 and Hewlett engaged in
sexual intercourse. Minor-1 stated the video was approximately one minute long and was poor
quality. Minor-1 described the video as follows: it starts with someone either setting the camera
down or starting it, Minor-2 was leaning on the bed and Hewlett was behind her, halfway
through the video Hewlett reached around and touched Minor-2’s breast. Minor-1 said that they
were both standing and having sex. The TFO asked if Minor-1 was sure that it was Hewlett in
the video and he said, “100 percent.” Minor-1 indicated he viewed the video on the cracked
phone, which is consistent with the aforementioned ZTE phone. The video was not located
during a forensic review of the ZTE phone; however, Minor-1 stated that he had previously reset
the phone, and thereby erased any stored data on the phone, at Hewlett’s instruction.

22. On or about May 24, 2019, the Loudoun County Sheriff's Office executed a
search warrant issued by a Loudoun County Magistrate for Hewlett’s home located in Bluemont,
VA, resulting in the seizure of several laptops. Based on a visual comparison, the TFO verified
the aforementioned video of Hewlett and Minor-2 engaging in sexual intercourse was recorded
in Hewlett’s bedroom.

ua. A forensic examination was completed on a Dell Inspiron (hereinafter “the Dell”)
laptop seized from Hewlett’s home. The Dell contained a backup for an Apple iPhone 7 Plus.

Within this backup the forensic examiner located a two minute and twenty seven second video

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 10 of 14 PagelD# 11

titled “video_0000002.mov,” which appears to be a longer version of the video found on
Hewlett’s iPhone XS Max. At the beginning of the video, Hewlett is in close proximity to the
camera, and appears to be either starting or placing the camera. The video continues as
previously described, with Hewlett behind Minor-2, he inserts his penis into Minor-2 and starts
having sexual intercourse with her, eventually bending over so that his face is visible. The video
has a created date of August 15, 2018, at 2:45:53 PM, and is associated with an Apple iPhone 7
Plus.

24. The backup also contained a 33 second video titled “video _0000001.mov,” which
shows Minor-2 naked and bent over the bed. Hewlett, who is also naked, is manipulating the
camera while Minor-2 watches him. At approximately 27 seconds Hewlett leaves the camera,
walks up behind Minor-2, presses his groin against Minor-2’s buttocks, then walks back to the
camera and picks up a soda. The video ends there. The video has a created date of August 15,
2018 at 2:45:40 PM.

2% On or about September 25, 2019, the TFO was contacted by a School Resource
Officer (“SRO”) with the Loudoun County Sheriff's Office. Hewlett came to the attention of the
SRO when he was seen circling the parking lot of Minor-2’s school. When questioned about his
presence there, Hewlett initially refused to identify who he was intending to pick up from the
school. The SRO asked for Hewlett’s driver’s license, and after initially saying he had forgotten
it, Hewlett admitted that his license was suspended. At that time, another school official arrived
and told the SRO that Hewlett had previous contact with Minor-2. Hewlett then confirmed he
was there to pick up Minor-2, and, when asked why, said that the TFO would know. During the
course of this conversation, Hewlett received a call from Minor-2, and said that he was talking to

police and had to go. The SRO sought and obtained consent to search Hewlett’s vehicle. During

10
 

 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 11 of 14 PagelD# 12

the search, the SRO found a container of sex toys, including motorized dildos and anal beads,
which Hewlett stated were not for use with Minor-2.

26. The SRO then advised Hewlett of his Miranda rights, which he knowingly
waived. Hewlett admitted to the SRO that he and Minor-2 had a past intimate relationship.
Hewlett acknowledged that contact with Minor-2 was inappropriate, and when asked why he
would be picking her up from school, Hewlett said “[h]ave you ever cared for someone so much,
you would do anything to make them happy?” He also admitted to showing up at Minor-2’s
house to assist her minor boyfriend, hereafter referred to as Minor-3, run away from home.
During their conversation Hewlett asked the SRO what was going to happen to him, and the
SRO told him that it was up to the court. At the time of this encounter with the SRO, Hewlett
had two iPhones in his possession. One was an iPhone 6 and the other an iPhone 7 Plus. The
SRO informed Hewlett that he was going to seize his phones in connection with his admissions
to an ongoing relationship with Minor-2 and his attempt to assist her minor boyfriend in running
away. Hewlett signed a consent to search form and provided the passcode for the iPhone 6 to
allow the SRO to observe the text messages between himself and Minor-2 regarding Hewlett
picking her up. Hewlett did not give consent for the SRO to view what was on the iPhone 7. The
SRO seized both phones. Based on Hewlett’s admission to the intimate relationship with Minor-
2 and helping Minor-3 run away, the SRO created a report in reference to Virginia Criminal
Code § 18.2-371, which prohibits any adult from (i) willfully contributing to, encouraging, or
causing any act, omission, or condition that renders a child delinquent, in need of services, in
need of supervision, or abused or neglected, or (ii) engaging in consensual sexual intercourse
with a child 15 or older. During a subsequent conversation with the SRO in connection with this

incident, Hewlett told the SRO that he was not going to go back into handcuffs.

11

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 12 of 14 PagelD# 13

21: On or about September 25, 2019, search warrants were issued by a Loudoun
County Circuit Court Magistrate to search the two Apple iPhones seized by the SRO.

28. On October 3, 2019, a forensic examination of iPhone 7 Plus showed it was the
source device used to create the backup on Hewlett’s Dell laptop where the video of Hewlett
having sex with Minor-2 was located. This backup indicated that the source device had an
International Mobile Equipment Identify (“IMEI’) number of 359171078142490, which is an
exact match for the IMEI number of the iPhone 7 Plus seized by the SRO. The back of the
iPhone 7 Plus states that it was “Assembled in China.”

29. While reviewing the text messages from the iPhone 7 Plus, the TFO located text
messages between Hewlett and Minor-2 that begin on July 7, 2018, which read as follows:

Hewlett: Hope you didnt get in trouble with your mom for my buying you
dinner for helping today

Minor-2: Haha no worries it’s all good
Hewlett: You sure? I dont want to be reason you get grounded again
Minor-2: Lol nah you’re cool. She says just don’t do it again for a bit cuz

she doesn’t know you to well yet

Minor-2: Hey Kevin thanks for lunch today, I appreciated it. I’ve been
thinking about today and was getting the feeling you were hitting
in me a bit. Made me a little uncomfortable by trying to get me to
go to your house and stuff. And you know, I’m 16 and it’s just
rubbing me the wrong way and just the talking of moving in and
all that. (Name of other juvenile removed) and I are working things
out and fixing things and tbh honest he’s pretty pissed about me
hangin with ya all day I mean idk maybe I’m just reading into
things the wrong way but thought I’d say something. But ya thanks
again.

Hewlett: Good morning, it was actually dinner. I understand I know your
age and wouldn’t make the mistake of doing anything
inappropriate with you. I gave you the invitation to my house after
talking about (name of other juvenile removed) because I
misunderstood and thought you were gonna be home alone with

12

 

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 13 of 14 PagelD# 14

both parents out of town, and wanted to give you an option. I
thought I sensed that you were nervous about him coming while
your parents werent there. Also the moving in was more of a joke
not saying you wouldnt be a bad roommate. The last thing I want
to do is make you uncomfortable. If you and (name of other
juvenile removed) fix things that’s great. But also remember you
have someone here that will back you up besides your parents and
don’t let him mistreat you or manipulate you. Your strong and
don’t deserve to put up with that. Thank you for saying something.
Communication is key to understanding. I'll still see you later
hopefully.

Minor-2: Yeah no problem. I was just wanting to clear things up and make
sure!! Better to communicate and get the facts all straight then to
assume so no worries. So sad about polo :(

30. On or about October 9, 2018, the TFO conducted a forensic interview of Minor-2.

During this interview Minor-2 again stated that in the early part of the summer of 2018 she
placed an advertisement on Facebook for a farrier. Hewlett answered the advertisement and
began tending to her horses.

31. Minor-2 further stated that shortly after meeting Hewlett, she began sneaking out
of her house to meet him. Hewlett would take her to his residence in Bluemont, Virginia, where
they would have sex. Hewlett offered her marijuana on several occasions and she smoked with
him. On the second or third visit to his house, Hewlett asked Minor-2 if he could make a video
of them engaging in sexual intercourse and she agreed. Minor-2 said that Hewlett placed an
iPhone on the bedframe, activated the camera and began to have sex with her. Minor-2 said that
she asked Hewlett to send her the video so she could see it. The video would not send via text
message so Hewlett sent it to her via Instagram. She said that Hewlett later “wiped” his phone

completely.

13

 

 
 

 

Case 1:20-cr-00064-TSE Document 2 Filed 11/20/19 Page 14 of 14 PagelD# 15

CONCLUSION

32. Based on the above information, I respectfully submit that there is probable cause
to believe that on or about January 8, 2019, in the Eastern District of Virginia, Kevin Hewlett
knowingly distributed child pornography in violation of 18 U.S.C. § 2252(a)(2). Therefore, I

respectfully request that a criminal complaint and arrest warrant be issued for Kevin Hewlett.

Respectfully submitted,

Nore [pc Babe

Tonya Sturgifl Griffith, Special Agent
Federal Bureau of Investigation

Sworn and subscribed before me
this 20th _ day of November 2019

 

Is/
Michael S. Nachmanoff ti
United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge

 

14

 

 
